Citation Nr: 0614393	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-32 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
dermatitis.


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1973 to 
July 1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 RO decision that granted service 
connection and assigned an initial rating of 30 percent for 
dermatitis, effective from July 17, 2003, the date of claim.  

Because the matter on appeal involves a request for a higher 
initial evaluation following a grant of service connection, 
the Board has characterized the claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities). 

As a final preliminary matter, the Board points out that in a 
May 2004 letter, the veteran raised the issues of entitlement 
to an earlier effective date for the grant of service 
connection for dermatitis and entitlement to a TDIU.  As the 
RO has not yet adjudicated these matters, they are not 
properly before the Board; hence, they are referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

A review of the record reveals that in October 2003, the 
veteran underwent examination for his skin condition.   
However, at that time the examination was requested in 
connection with the veteran's claim for service connection; 
as such, the examination report does not contain sufficient 
findings to evaluate the current severity of the veteran's 
skin disability.  

Therefore, the Board finds that contemporaneous medical 
findings, responsive to the applicable rating criteria, are 
needed to properly evaluate the claim on appeal.

Accordingly, the RO should arrange for the veteran to undergo 
a VA dermatological examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to any scheduled examination, 
without good cause, may result in a denial of the claim.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any scheduled examination, the 
RO must obtain and associate with the claims file a copy of 
the notice of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must associate with the claims file all 
outstanding VA records. The veteran has stated that he 
receives all his treatment for his skin disability at the VA 
Outpatient Center (VAOPC) in Rochester, New York. The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain and associate with 
the claims file all outstanding dermatology records from the 
Rochester VAOPC from April 2004 to the present, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claims 
on appeal. The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2004) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice to the appellant meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), if not otherwise met.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  In 
adjudicating the claim for a higher initial rating for 
dermatitis, the RO must document its continued consideration 
of whether "staged rating" (i.e., assignment of different 
ratings for distinct periods of time, based on the facts 
found), pursuant to Fenderson, cited to above, is 
appropriate.  Also, the RO's adjudication of the claim should 
include consideration of the veteran's additional statements 
submitted directly to the Board in September 2004 and June 
2005.

Accordingly, this matter is remanded to the RO, via the AMC, 
for the following actions:

1.  The RO should obtain from the 
Rochester VAOPC copies of all dermatology 
records April 2004 to the present.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran a 
letter that requests that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to either initial rating claim on appeal 
that is not currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  Finally, 
the RO's letter should meet the 
requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
March 3, 2006), as regards claims arising 
out of claims for service connection, if 
not otherwise met.  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's  
response has expired, the RO should 
arrange for the veteran to undergo VA 
dermatological examination, by a 
physician.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished.  

The physician should describe the 
manifestations of the veteran's 
dermatitis in detail.  The examiner 
should specifically address:

a) the percentage of the entire body and 
percentage of exposed areas affected; and

b) the type of treatment in the last 12- 
month period, with specific notation of  
any systemic therapy (i.e.,  
corticosteroids or other 
immunosuppressive drugs) and the duration 
of the therapy.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed  
(typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copy 
of any notice of the examination sent to 
the veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has  
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
higher initial rating for dermatitis, in 
light of all pertinent evidence and legal 
authority.  In adjudicating the claim, 
the RO should document its consideration 
of whether "staged rating", pursuant to 
Fenderson (cited to above), is 
appropriate.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, and clear reasons and bases 
for all determinations, and afford the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





